NUMBER 13-09-00630-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARIO MARIN,                                                                     Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.



                           MEMORANDUM OPINION

             Before Justices Rodriguez, Garza, and Benavides
                    Memorandum Opinion Per Curiam

       Appellant, Mario Marin, attempts to appeal his conviction for driving while

intoxicated. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX . R. APP. P. 25.2(a)(2).
       On November 19, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On November 25, 2009, counsel filed a letter brief with this Court. Counsel’s

response does not establish that the certification currently on file with this Court is incorrect

or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.



                                                                   PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the 21st
day of December, 2009.




                                               2